DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
2. 	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

3. 	Claims 1, 7-18, 35-37, 41-66 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Baugh et al (US 2005/0062056).
4.    	As to claim 1, Baugh et al disclose (fig. 1) a system (100) for processing signals (optical signals), the system (100) comprising: a silicon chip (silicon wafer 130), (see paragraphs [0010], [0012], [0030]) comprising a light source arrangement (transmitting section), the light source arrangement (transmitting section) comprising a plurality of lasers (110), a lens (160), a turning mirror (150), and an optical bench (silicon wafer 120), wherein the plurality of lasers (110), the lens (160), and the turning mirror (150) are mounted to the optical bench (silicon wafer 120), (paragraphs [0027]-[0034]), said system (100) being operable to: generate optical signals (optical signals) utilizing said plurality of lasers (110); focus said optical signals (optical signals) utilizing said lens (160); reflect (reflect) said optical signals (optical signals) at an angle (45°) defined by said turning mirror (150) into an optical coupler (140) in the silicon chip (120, 130); and generate modulated optical signals (optical signals) in the silicon chip (120, 130) using the reflected optical signals (reflected optical signals) as optical source signals (optical signals), (paragraphs [0027]-[0034]).

6.    	As to claim 8, Baugh et al disclose (fig. 1) the system (100) wherein said turning mirror (150) reflects (reflects) said optical signals (optical signals) to transmit through a lid (cap) operably coupled to said optical bench (silicon wafer 120), (paragraphs [0027]-[0034]).
7.    	As to claim 9, Baugh et al disclose (fig. 1) the system (100) wherein said turning mirror (150) is integrated in a lid (cap) operably coupled to said optical bench (silicon wafer 120), (paragraphs [0027]-[0034]).
8.    	As to claims 10, Baugh et al disclose (fig. 1) the system (100) wherein said silicon chip (130) comprises two electro-thermal interfaces (140) between said optical bench (silicon wafer 120), said plurality of lasers (110), and a lid (cap) operably coupled to said optical bench (silicon wafer 120), (paragraphs [0030]-[0034]).
9. 	As to claim 11, Baugh et al disclose (fig. 1) the system (100) wherein said lens (160) comprises a ball lens (160), (paragraph [0033]).
10.    	As to claim 12, Baugh et al disclose (fig. 1) the system (100) wherein said plurality of lasers (110) comprise semiconductor laser diodes (110), (paragraph [0027], [0028]).
11.    	As to claim 13, Baugh et al disclose (fig. 1) the system (100) wherein said plurality of lasers (110) comprise edge emitting laser diodes (110), (paragraphs [0027], [0028]).
12.    	As to claim 14, Baugh et al disclose (fig. 1) the system (100) wherein said optical bench (silicon wafer 120) functions as a mechanical support structure for one or more optical components (160) of said silicon chip (silicon wafer 130) and said reflected optical signals (reflected optical signals) pass through said optical bench (silicon wafer 120), (paragraphs [0027]-[0034]).

14.    	As to claim 16, Baugh et al disclose (fig. 1) the system (100) wherein one or more interposers (144) are integrated in said silicon chip (silicon wafer 130), (paragraphs [0030], [0035]).
15.    	As to claim 17, Baugh et al disclose (fig. 1) the system (100) wherein said one or more interposers (144) comprise metal pads (124) integrated into said silicon chip (silicon wafer 130), (paragraph [0030]).
16.    	As to claim 18, Baugh et al disclose (fig. 1) the system (100) wherein said one or more interposers (144) comprise one or more polymer pads (122) deposited on said silicon chip (130), (paragraphs [0028]-[0030]).
17. 	As to claim 35, Baugh et al disclose (fig. 1) a system (100) for processing signals (optical signals), the system (100) comprising: a silicon chip (silicon wafer 130) comprising a light source arrangement (transmitting section), the light source arrangement (transmitting section) comprising a plurality of lasers (110), a lens (160), a turning mirror (150), and an optical bench (silicon wafer 120), wherein the plurality of lasers (110), the lens (160), and the turning mirror (150) are mounted to the optical bench (silicon wafer 120), (paragraphs [0027]-[0029]),  said system (100) being operable to: generate optical signals (optical signals) utilizing said plurality of lasers (110); focus said generated optical signals (optical signals) utilizing said lens (160); reflect (reflect) said optical signals (optical signals) at an angle (45°) defined by said turning mirror (150) into an optical coupler (140) in the silicon chip (silicon wafer 130); and generate modulated optical signals (optical signals) in the silicon chip (silicon wafer 120) using 
18.    	As to claim 36, Baugh et al disclose (fig. 1) the system (100) wherein said plurality of lasers (110) comprise semiconductor laser diodes (110), (paragraph [0027], [0028]).
19.    	As to claim 37, Baugh et al disclose (fig. 1) the system (100) wherein said plurality of lasers (110) comprise edge emitting laser diodes (110), (paragraphs [0027], [0028]).
20.    	As to claim 41, Baugh et al disclose (fig. 1) the system (100) wherein said silicon chip (silicon wafer 130) comprises two electro-thermal interfaces (140) between said optical bench (silicon wafer 120), said plurality of lasers (110), and a lid (cap) operably coupled to said optical bench (120), (paragraphs [0028]-[0031]).
21.    	As to claim 42, Baugh et al disclose (fig. 1) the system (100) wherein said turning mirror (150) is integrated in a lid (cap) operably coupled to said optical bench (silicon wafer 120), (paragraph [0028]-[0029]).
22.    	As to claim 43, Baugh et al disclose (fig. 1) the system (100) wherein said turning mirror (150) is integrated in said optical bench (silicon wafer 120), (paragraphs [0028]-[0029]).
23.    	As to claim 44, Baugh et al disclose (fig. 1) the system (100) wherein said turning mirror (150) reflects (reflects) said optical signals (optical signals) to transmit through a lid (cap) operably coupled to said optical bench (silicon wafer 120), (paragraphs [0028]-[0029]).
24.    	As to claim 45, Baugh et al disclose (fig. 1) the system (100) wherein said lens (160) comprises a ball lens (160), (paragraph [0033]).
25.    	As to claim 46, Baugh et al disclose (fig. 1) the system (100) wherein said one or more optical couplers (140) comprising grating couplers (coated reflective material, reflective metal), (paragraph [0031 ]).

27.    	As to claim 48, Baugh et al disclose (fig. 1) the system (100) wherein said optical bench (silicon wafer 120) comprises silicon (silicon), (paragraphs [0028]-[0029]).
28.    	As to claim 49, Baugh et al disclose (fig. 1) the system (100) wherein one or more interposers (144) are integrated in said silicon chip (silicon wafer 130), (paragraph [0030]).
29.    	As to claim 50, Baugh et al disclose (fig. 1) the system (100) wherein said one or more interposers (144) comprise metal pads (124) integrated into said silicon chip (silicon wafer 130), (paragraph [0030]).
30.    	As to claim 51, Baugh et al disclose (fig. 1) the system (100) wherein said one or more interposers (144) comprise one or more polymer pads (122) deposited on said silicon chip (silicon wafer 130), (paragraphs [0030]-[0033]).
31. 	As to claim 52, Baugh et al disclose (fig. 1) a system (100) for processing signals (optical signals), the system (100) comprising: a silicon chip (silicon wafer 130) comprising a light source arrangement (transmitting section), the light source arrangement (transmitting section) comprising a plurality of lasers (110), a lens (160), a turning mirror (150), and an optical bench (silicon wafer 120), wherein the plurality of lasers (110) and the turning mirror (150) are mounted to the optical bench (silicon wafer 120), (paragraphs [0027]-[0030]), said system (100) being operable to: generate optical signals (optical signals) utilizing said plurality of lasers (110); focus said generated optical signals (optical signals) utilizing said lens (160); reflect (reflect) said 
32. 	As to claim 53, Baugh et al disclose (fig. 1) the system (100) wherein said plurality of lasers (110) comprise semiconductor laser diodes (110), (paragraph [0027], [0028]).
33.    	As to claim 54, Baugh et al disclose (fig. 1) the system (100) wherein said plurality of lasers (110) comprise edge emitting laser diodes (110), (paragraphs [0027], [0028]).
34.    	As to claim 55, Baugh et al disclose (fig. 1) the system (100) wherein said plurality of lasers (110) comprise feedback insensitive laser diodes (110), (paragraphs [0027], [0028]).
35.    	As to claim 56, Baugh et al disclose (fig. 1) the system (100) wherein said silicon chip (silicon wafer 130) comprises two electro-thermal interfaces (140) between said optical bench (silicon wafer 120), said plurality of lasers (110), and a lid (cap) operably coupled to said optical bench (silicon wafer 120), (paragraphs [0028]-[0031]).
36.    	As to claim 57, Baugh et al disclose (fig. 1) the system (100) wherein said turning mirror (150) is integrated in a lid (cap) operably coupled to said optical bench (silicon wafer 120), (paragraph [0028]-[0029]).
37.    	As to claim 58, Baugh et al disclose (fig. 1) the system (100) wherein said turning mirror (150) is integrated in said optical bench (silicon wafer 120), (paragraph [0028]-[0029]).
38.    	As to claim 59, Baugh et al disclose (fig. 1) the system (100) wherein said turning mirror (150) reflects (reflects) said optical signals (optical signals) to transmit through a lid (cap) operably coupled to said optical bench (silicon wafer 120), (paragraphs [0028]-[0031]).

40.    	As to claim 61, Baugh et al disclose (fig. 1) the system (100) wherein said lens (160) is operable to focus said generated optical signals (optical signals), (paragraph [0033]).
41. 	As to claim 62, Baugh et al disclose (fig. 1) the system (100) wherein said optical bench
(silicon wafer 120) functions as a mechanical support structure for one or more optical components (160) of said silicon chip (silicon wafer 130) and said reflected optical signals (reflected optical signals) pass through said optical bench (silicon wafer 120), (paragraphs [0028]-[0033]).
42.    	As to claim 63, Baugh et al disclose (fig. 1) the system (100) wherein said optical bench (silicon wafer 120) comprises silicon (silicon), (paragraphs [0028]-[0029]).
43.    	As to claim 64, Baugh et al disclose (fig. 1) the system (100) wherein one or more interposers (144) are integrated in said silicon chip (silicon wafer 130), (paragraphs [0030]-[0031]).
44.    	As to claim 65, Baugh et al disclose (fig. 1) the system (100) wherein said one or more interposers (144) comprise metal pads (124) integrated into said silicon chip (silicon wafer 130), (paragraphs [0030]-[0031]).
45.    	As to claim 66, Baugh et al disclose (fig. 1) the system (100) wherein said one or more interposers (144) comprise one or more polymer pads (122) deposited on said silicon chip (silicon wafer 130), (paragraphs [0030]-[0031]).
Claim Rejections - 35 USC § 103
46. 	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


47. 	Claims 2, 3, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baugh et al (US 2005/0062056) in view of Laznicka, Jr. (5,686,990).
48. 	As to claim 2, Baugh et al disclose (fig. 1) the system (100) comprising said silicon chip (silicon wafer 120), (paragraph [0028]). Baugh et al fail to disclose further comprise a non-reciprocal polarization rotator. Laznicka, Jr. disclose (fig. 2) a non-reciprocal polarization rotator (39), (Abstract, column 3, lines 46-55). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Baugh et al to include a nonreciprocal polarization rotator as taught by Laznicka, Jr. in order to rotate the polarization plane of the light along the optical path; thereby acquiring a hybrid assembly device with improved light processing and significant cost reduction.
49. 	As to claim 3, Baugh et al disclose (fig. 1) the system (100) comprising said silicon chip (silicon wafer 120), (paragraph [0028]). Baugh et al fail to disclose wherein said nonreciprocal polarization rotator comprises a latching faraday rotator. Laznicka, Jr. discloses (fig. 2) wherein said non-reciprocal polarization rotator (39) comprises a latching faraday rotator (faraday rotator), (column 2, lines 45-54, column 3, lines 45-55, column 4, lines 54-61). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Baugh et al to include wherein said nonreciprocal polarization rotator comprises a latching faraday rotator as taught by Laznicka, Jr. in order to rotate the polarization plane of the light along the optical path; thereby acquiring a hybrid assembly device with improved light processing and significant cost reduction.
s 4, 5, 6, 38, 39, 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baugh et al (US 2005/0062056) in view of Sato (6,118,915).
51. 	As to claims 4, 38, Baugh et al disclose (fig. 1) the system (100) comprising said silicon chip (silicon wafer 130), (paragraph (0030). Baugh fail to disclose further comprises a reciprocal polarization rotator. Sato discloses (fig. 3) a reciprocal polarization rotator (18), (column 8, lines 1-7). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Baugh et al to include a reciprocal polarization rotator as taught by Sato in order to rotate the plane of polarized light along the optical path; thereby acquiring a hybrid assembly device with improved light processing and significant cost reduction.
52. 	As to claims 5, 39, Baugh et al disclose (fig. 1) the system (100) comprising silicon chip (silicon wafer 120), (paragraph [0029]). Baugh et al fail to disclose wherein said reciprocal polarization rotator comprises a half-wave plate. Sato discloses (fig. 3) wherein said reciprocal polarization rotator (18) comprises a half-wave plate (half-wave plate), (column 7, lines 60-62, column 8 lines 4-7). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Baugh et al to include said reciprocal polarization rotator comprises a halfwave plate as taught by Sato in order to rotate the plane of polarized light along the optical path; thereby acquiring a hybrid assembly device with improved light processing and significant cost reduction.
53. 	As to claims 6, 40, Baugh et al disclose (fig. 1) the system (100) comprises the silicon chip (silicon wafer 120), (paragraph [0029]). Baugh et al fail to disclose said half-wave plate comprises a dielectric stack comprising one or more birefringent materials. Sato discloses (fig. 3) halfwave plate (half-wave plate) comprises a dielectric stack (dielectrics) comprising .
54. 	Claims 19, 23-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baugh et al (US 2005/006205) in view of De Dobbelaere et al (US 2006/0239612).
55. 	As to claim 19, Baugh et al disclose (fig. 1) a system (100) for processing signals (optical signals), the system (100) comprising: a silicon chip (silicon wafer 130), (see paragraphs [0010], [0012], [0030]), comprising a light source arrangement (transmitting section), the light source arrangement (transmitting section) comprising a plurality of lasers (110), a lens (160), a turning mirror (150), and an optical bench (silicon wafer  120), wherein the plurality of lasers (110), the lens (160), and the turning mirror (150) are mounted to the optical bench (120), (paragraphs [0027]-[0034]), said system (100) being operable to: generate optical signals (optical signals) utilizing said plurality of lasers (110); focus said generated optical signals (optical signals) utilizing said lens (160); reflect (reflect) said optical signals (optical signals) at an angle (45°) defined by said turning mirror (150) into an optical coupler (140) in the silicon chip (silicon wafer 120); and generate modulated optical signals (optical signals) in the silicon chip (silicon wafer 120) using the reflected optical signals (reflected optical signals) as optical source signals (optical signals), (paragraphs [0027]-[0033]). Baugh et al fail to teach and wherein the optical bench is positioned between the plurality of lasers, the lens and the turning mirror and the silicon chip. De Dobbelaere et al disclose (fig. 9) and wherein the optical bench (932) is 
56. 	As to claim 23, Baugh et al disclose (fig. 1) the system (100) wherein said silicon chip (silicon wafer 130) comprises two electro-thermal interfaces (140) between said optical bench (120), said plurality of lasers (110), and a lid (cap) operably coupled to said optical bench (120), (paragraphs [0029]-[0030]).
57. 	As to claim 24, Baugh et al disclose (fig. 1) the system (100) wherein said turning mirror (150) is integrated in said optical bench (silicon wafer 120), (paragraphs [0028]-[0029], [0031]).
58.    	As to claim 25, Baugh et al disclose (fig. 1) the system (100) wherein said turning mirror (150) reflects (reflects) said optical signals (optical signals) to transmit through a lid (cap) operably coupled to said optical bench (silicon wafer 120), (paragraphs [0028]-[0029], [0031]).
59. 	As to claim 26, Baugh et al disclose (fig. 1) the system (100) wherein said turning mirror (150) is integrated in a lid (cap) operably coupled to said optical bench (silicon wafer 120), (paragraph [0028]-[0029], [0031]).
60. 	As to claim 27, Baugh et al disclose (fig. 1) the system (100) wherein said lens (160) comprises a ball lens (160), (paragraph [0033]).

62. 	As to claim 29, Baugh et al disclose (fig. 1) the system (100) wherein said plurality of lasers (110) comprise edge emitting laser diodes (110), (paragraphs [0027], [0028]).
63. 	As to claim 30, Baugh et al disclose (fig. 1) the system (100) wherein said optical bench (silicon wafer 120) functions as a mechanical support structure for one or more optical components (160) of said silicon chip (silicon wafer 130) and said reflected optical signals (reflected optical signals) pass through said optical bench (120), (paragraphs [0028]-[0032]).
64. 	As to claim 31, Baugh et al disclose (fig. 1) the system (100) wherein said optical bench (silicon wafer 120) comprises silicon (silicon), (paragraphs [0028]-[0029]).
65. 	As to claim 32, Baugh et al disclose (fig. 1) the system (100) wherein one or more interposers (144) are integrated in said silicon chip (silicon wafer 130), (paragraph [0030]).
66. 	As to claim 33, Baugh et al disclose (fig. 1) the system (100) wherein said one or more interposers (144) comprise metal pads (124) integrated into said silicon chip (silicon wafer 130), (paragraphs [0029]-[0030]).
67. 	As to claim 34, Baugh et al disclose (fig. 1) the system (100) wherein said one or more interposers (144) comprise one or more polymer pads (122) deposited on said silicon chip (silicon wafer 130), (paragraphs [0030]-[0032]).
68. 	Claims 20-22, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baugh et al (US 2005/0062056) in view of De Dobbelaere et al (US 2006/0239612), and further in view of Laznicka, Jr. (5,686,990).
69. 	As to claim 20, Baugh et al disclose (fig. 1) the system (100) comprising said silicon chip (silicon wafer 120), (paragraph [0028]). Baugh et al in view of De Dobbelaere et al fail to 
70. 	As to claim 21, Baugh et al disclose (fig. 1) the system (100) comprising the silicon chip (silicon wafer 120), (paragraphs [0028], [0029]). Baugh in view of De Dobbelaere et al fail to disclose further comprises a nonreciprocal polarization rotator comprises a faraday rotator. Laznicka, Jr. disclose (fig. 2) wherein said nonreciprocal polarization rotator (39) comprises a faraday rotator (faraday rotator), (column 2, lines 47-55, column 3, lines 45-48). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Baugh et al in view of De Dobbelaere et al to include wherein said nonreciprocal polarization rotator comprises a faraday rotator as taught by Laznicka, Jr. in order to properly orient the polarize light along the optical path to improve light processing; thus acquiring a high performing hybrid device.
71. 	As to claim, 22, Baugh et al disclose (fig. 1) the system (100) comprising said silicon chip (silicon wafer 120), (paragraph [0028]). Baugh et al in view of De Dobbelaere et al fail to disclose wherein said nonreciprocal polarization rotator comprises a latching faraday rotator. Laznicka, Jr. discloses (fig. 2) wherein said non-reciprocal polarization rotator (39) comprises a latching faraday rotator (faraday rotator), (column 2, lines 45-54, column 3, lines 45-55, column 4, lines 54-61). It would have been obvious to one of ordinary skill in the art at the .
Response to Arguments
72. 	Applicant’s arguments, see Remarks, filed 11/02/2020, with respect to the rejections of claims 1-66 have been fully considered; however, due to the newly amended claims, the references have been interpreted differently and upon further consideration, a new grounds of rejection is made. Furthermore, the applicant states that the cited references, Baugh et al and De Dobbelaere et al do not teach or suggest at least, “wherein the plurality of lasers, the lens, and the turning mirror are mounted to the optical bench,” and, “wherein the optical bench is positioned between the plurality of lasers, the lens and the turning mirror and the silicon chip”.  The examiner is not persuaded. 
US 2005/0062056 to Baugh et al teach as illustrated in figure 1 that lasers (110) are attached and electrically connected to sub-mount wafer (120). Lasers (110) can be glued or otherwise affixed in the desired location using conventional die attach equipment, (see paragraph [0028]). Optionally, optical elements (160) such as lenses or prisms can be attached to or integrated into sub-mount wafer (120) along the paths of the optical signals from lasers (110). Optical elements (160) are lenses that are integrated into wafer (120) and serve to focus the optical signals for better coupling into an optical fiber, (see paragraph [0033]). Reflectors (150) are integrated into cap wafer (130) in the required locations to reflect optical signals from lasers (110) to the desired direction, (paragraph [0031]). Sub-mount wafer (120) and cap wafer (130) wherein the plurality of lasers (110), the lens (160), and the turning mirror (150) are mounted to the optical bench (120)”, (see paragraphs [0028], [0031], [0033]-[0034]). 
US 2006/0239612 to De Dobbelaere et al teach as illustrated in figure 9, and, “wherein the optical bench (932) is positioned between the plurality of lasers (plurality of lasers), the lens (934) and the turning mirror (936) and the silicon chip (904)”, (see paragraph [0053], [0054]). At best understood by the examiner, both references are within the same field of endeavor as the “instant invention” and therefore, addresses the newly amended claims singly and/or in combination. Therefore, the rejection is correct and made final.
Conclusion
73. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DON J WILLIAMS/            Examiner, Art Unit 2878



/GEORGIA Y EPPS/            Supervisory Patent Examiner, Art Unit 2878